Citation Nr: 0608551	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-07 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low myopic 
refractive error of the eyes (claimed as poor vision).

2.  Entitlement to service connection for seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The service medical records do not reveal complaints of 
injuries to the eyes.  There is no medical evidence of a 
current disorder associated with injuries to the eyes.

2.  A low myopic refractive error resulting in decreased 
visual acuity is not a disease or disability for purposes of 
VA compensation.  

3.  The record does not contain a diagnosis of a current 
seizure disorder and the veteran does not have a neurological 
disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral low 
myopic refractive error have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  The criteria for service connection for a seizure 
disorder have not been met.     38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 
2001, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
November 2001 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statement of the case.  
Pelegrini, 18 Vet. App. at 121.  The November 2001 letter 
also informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  The RO 
informed the veteran that it would request records in the 
custody of a Federal agency and that the RO would make 
reasonable efforts to obtain other records.  38 C.F.R. § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran did not indicate 
the presence of any other possibly relevant evidence and 
informed the RO in December 2001 that he had no further 
evidence to submit.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  The veteran was provided with a medical examination 
in April 2002 to address the etiology of his claimed 
disabilities.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Analysis

Initially, the Board wishes to point out that only two claims 
are pending in the current appeal.  A rating decision dated 
in August 2004 granted service connection for chronic fatigue 
syndrome, inclusive of a mental disorder, swollen joints and 
feet, shortness of breath and chest pain, as well as service 
connection for irritable bowel syndrome and hypertension.  
That same rating decision continued prior denials of service 
connection for poor vision and a seizure, which are the only 
two issues currently before the Board, service connection for 
the aforementioned claims having been granted.   

Service Connection:  Low Myopic Refractive Error of the Eyes

The veteran has reported that he has occasional blurry vision 
that is relieved when he blinks his eyes.  The veteran's 
service medical records are silent with respect to an injury 
to or disease of the eyes.  A VA examination report of April 
2002 revealed an absence of abnormalities of the veteran's 
eyes, other than a low myopic refractive error of the eyes.  
A refractive error of the eye is not a disease or injury 
within the meaning of the laws and regulations governing VA 
compensation.  38 C.F.R. § 3.303(c) 2005.  The veteran's 
current bilateral eye disorder consists solely of a low 
myopic refractive error; therefore, service connection must 
be denied.  Id.

Service Connection: Seizure Disorder

A review of the record indicates that the veteran exhibits 
seizure-like symptoms, including sweating without cause, 
uncontrolled chattering of the teeth and muscle spasms.  
Service medical records are silent with respect to any 
similar symptoms or a seizure disorder.  VA medical 
examination of April 2002 revealed an absence of neurological 
disease.  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a).  Because the veteran 
is not currently diagnosed with a seizure disorder service 
connection must be denied.  Id. 


ORDER

1.  Entitlement to service connection for low myopic 
refractive error of the eyes (claimed as poor vision) is 
denied.

2.  Entitlement to service connection for seizure disorder is 
denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


